     Case 2:20-cv-00217-JAM-CKD Document 14 Filed 08/03/20 Page 1 of 2


 1
     ADANTE D. POINTER, ESQ., SBN 236229
 2
     PATRICK BUELNA, ESQ., SBN 317043
     POINTER & BUELNA, LLP
 3   LAWYERS FOR THE PEOPLE
     Well Fargo Center
 4   1901 Harrison St., Suite 1140,
     Oakland, CA 94612
 5
     Tel: 510-929-5400
 6
     Site: LawyersFTP.com
     Email: APointer@LawyersFTP.com
 7   Email: PBuelna@LawyersFTP.com

 8   Attorneys for Plaintiffs
 9
     MAYALL HURLEY, P.C.
10
     A Professional Corporation
     2453 Grand Canal Boulevard, Second Floor
11   Stockton, California 95207-8253
     Telephone: (209) 477-3833
12   MARK E. BERRY, ESQ.
     CA State Bar No. 155091
13

14
     Attorneys for Defendants,
     COUNTY OF SAN JOAQUIN; CHAD DOWNEY
15   (sued herein as C. DOWNEY); EMMANUEL FLORES
     (sued herein as E. FLORES); JOSE MENDEZ (sued herein as J. MENDEZ);
16   MARIO RODRIGUEZ (sued herein as M. RODRIGUEZ)
17
                            IN THE UNITED STATES DISTRICT COURT
18
                     IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
19

20
     MARCO ORTIZ, an individual;                Case No.: 2:20-cv-00217-JAM-CKD
21

                            Plaintiff,          ORDER   ON   STIPULATION          FOR
22                                              PROTECTIVE ORDER
23     vs.

24   COUNTY OF SAN JOAQUIN, et al.,
25
                            Defendant.
26

27

28

     _____________________________________________
     [PROPOSED] ORDER ON STIPULATION FOR PROTECTIVE ORDER
     Page 1
     Case 2:20-cv-00217-JAM-CKD Document 14 Filed 08/03/20 Page 2 of 2


 1                                               ORDER

 2           The Court, having considered the parties’ STIPULATION FOR PROTECTIVE ORDER,

 3   and good cause appearing therefore, hereby approves the protective order as stipulated.

 4

 5   DATED:     July 31, 2020                                   /s/ John A. Mendez____________
                                                                HON. JOHN A. MENDEZ
 6                                                              U.S. DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     _____________________________________________
     [PROPOSED] ORDER ON STIPULATION FOR PROTECTIVE ORDER
     Page 2
